Title: Enclosure: Stephen Cathalan to James Madison, 25 September 1814
From: Cathalan, Stephen
To: Madison, James


            
              Sir
              Marseilles 25 Sepr 1814.
            
            I beg leave to reffer you to the contents of the letter, I addressed on this day to the Secretary of States, James Monroe Esqr in which I request him to Lay it before you;
            You will be pleased to observe that I claim against the unprecedented exceptions he has instructed H Exy Will. H Crawford to reject from my Statment of disbursment & acct Current with the U.S. in reimbursing me of my advances for the public Service, Viz:
            1o the interest I charged on my advances, tho’ I had bonnified the interest on the money I encashed for the acct of the U.S. from the days of its recovery;
            2d The loss on the exchange, the brokerage & the Stamp paper on my drafts for my reimbursment on Paris;
            3d The postages for the public Service of the United States, as per detailed Statment annexed to the Said account.
            I was far from expecting Such deductions after upwards five years of Silence undeserved from my part of the Secretaries of State R. R. Smith your Successor & James Monroe Esqr & not a Single line from both in answer to my repeated letters to them!
            
            It was not So when I had the honor of corresponding with you, when Secretary of State & with your predecessors Thy Pickering & Ths Jefferson.—There is an Instance however when no interests nor commission was allowed to me on my disbursments & advances; it was my Statment for the americans redeemed by late Joel Barlow consul of the U.S. at Algiers, who arrived here with the pleague on the 20th July 1796, & Sailed from this port on the 6th Novber Dtto, but why? because Ivolontarily charged nothing on the said accts, the motive was that I embraced thethat opportunity to Ship Gratis of passage the late duke of Montpensier & comte de Beaujolais Sons of the duke of Orleans, for whom I volontarily answered personally, to the late Directoire of France, that I would have them Sent from Prison to the United States with three individuals of their Suite, the dangers of the Sea excepted; I thought I was doing honor to my office of american Consul in that respect & that the amount of interest and commission (about f4500) which I did not charge, was a kind of compensation for their passage on board the Swedish Ship Jupiter, I frieghted for that voyage; I received a thankfull letter from the Secy of State on his arrival at Philadelphia for my disinterested exertions & good care towards these american redeemed Seamen & those unfortuned french pPrinces.
            This reject I am experiencing leads me to represent you humbly my deceased father & my own past services;
            In July 1775 Cornelius Vanhorn of New-york was dispatched with a circular from the Secret committee of congress directed to merchants in the european ports, to purchase Gun-powder ammunitions &c—being unable to fulfill his mission in Portugal & Spain, he arrived here in Novr 1775; he Showed me, that letter directed to S. Cathalan my father; but after he was Convinced we were Zealous friends to the american cause against Great Britain; but the great difficulty to execute this mission was to obtain the permission of buying them from the king’s arsenals, with their free exportation & above all Secrecy!
            I prompted my father to Start for Paris, & he Succeeded in obtaining, from the Cabinet of Versailles, that free exportation, not only for himself, but from all ports of France; we dispatched the first cargo with the Said Van horne on board in Jany 1776, but the most important object was the insinuations of my father near that cabinet; & the information he transmitted to the Secret committee, who on receipt Sent Sylas Deane as their Secret Envoy near that cabinet. these facts can be verified in the archives of the Government of the united States.
            Then resulted the act of Independency of the United States, on the 4 July 1876 1776, the auxiliary assistance of Louis the Sixteenth, the war of France against England, the War in 1778 & glorious peace of 1783—but after! the french revolution of 1789 which became So fatal & cruel to that worthy and unfortunate monark, his family & the whole french nation!!!
            While the United States by it’s consequences & the war between France, England & other European maritim power, which took place in 1792 have from that epoqua to 1809 increased in population, industry, wealth, navigation and commerce all over the world, to such a prosperous degrée, that they could not expect to attain in a period of 50 years, without such causes, tho’ from time to time unjustly molested in their trades either by one or other belligerant powers.
            
            It is during that period & ever Since I was honored with the appointment of Consul of the U.S. at MarseillesToulon &a, tho’ I am not a native nor an american citizen, that by my exertions, using according to circonstancescircomstances, & the Sundry cases that occured in my Department, & the character of the Several french authorities which Succeeded one an other, imploying moderation, or energy, but above all patience & perseverance in the Justice of my claims for the protections of the american citizens, their property & vessels, & with a with a disinterested zeal, I have hitherto So well Succeeded in their behalf; the detail of which would be too long: but I beg your referrence to my correspondance with the Secretaries of States & the ministers plenipys of the U.S. at Paris for the particulars. on the 9th Feby 1796, I informed Thos Jefferson then Secy of State that I had money lodged in the hands of John Mason Esqr of George-town, not only as a Security for my consular bond, but further to be employed Either in the Loans of the the Govert or in bank Shares of the U.S., or in Land property, as I wished to pay taxes into the U.S. because by the french constitution, then existing, Since the abolition of royalty, the foreign consuls natives of France, had lost their rights of french citizenship (& I was not Sorry of it) but as I wanted to belong to Some country, being long ere commissioned at the Service of the U.S., I considered them as my adoptive country. in Short I begg’d him to ask & obtain from the proper authorities, letters of naturalisation for me, as citizen of the U.S. as my residence: in the consulate of the U. States in Marseilles, ought to be considered as a real residence within the U. States, and this as a reward for my & my father’s past Services;
            By the advice of my old respectable friend Ths Jefferson, Mr John Mason employed my funds in bank Shares of the U.S. as Per certificate of the 1st July 1796 of the Said bank No 3776. but as to my naturalisation, a previous residence within the U.S. was absolutely deemed necessary & my residence in my consulate not Sufficient; however an application made by the p President to congress in my behalf, to be naturalized a citizen of the City of Washington, Stating my Services & Situation, might probably have caused an act of exception to be issued in my favor, while I have been by fact a bastard of country! I took great care to conceal to the french authorities at Paris & here, that I was So poorly Situated & I found it was even better for the interest of the U.S. to make them believe I was a citizen of the U.S., the proof is the Exequatur of the first consul Buonaparte of the 3d Thermidor year 11th on my my commission of the 15th July 1805. which is Similar to the other for american native consuls; whereas in my Exequatur Signed by his most christian Majesty Louis the Sixteenth on the 24th Novembr 1790 on my first commission, (which I have now under my eyes)—having never parted with it) it is mentioned, “& as Said Stepn Cathalan is a french of nation & Subject of H. Majesty, he expects that in letting him exercise without hinderance the Said employment of consul for the navigation, Seamen and merchants of the U.S., he cannot on that little forsake himself in any thing whatever in his person or properties to the justice or Souvereignty of H. Majesty, whereof he must stick to as well as the other citizens or Subjects of France” I then hope, that, Since the Royal dinasty of the Bourbons is, at last, restaured in France, I have of course, recovered also my country & french rights! & I continue at Same time, with the same zeal & assiduity, to exercise the office of consul of the U.S. as before the french revolution & Since;
            Be pleased now, Sir, to allow me to make use for myself & behalf, of part of the paragraph of the confidential letter that Ths Jefferson, wrote me, on the 29th June 1807 informing me that =at the Close of his 2d presidency= he Should retire =to the bosom of his eight grand-children & to the enjoyment of his farms, books &c &c= he then adds “I have another great consolation, that after 40 years Services to my country” (I must Say to the United States!) “I retire poorer than when I entered it, not that I have any thing to reproach them with; they have always allowed me as much as I thought I deserved myself, but I have believed it my duty to Spend for their credit whatever they allowed me, & Something more; no servant ever retired better satisfied with his employers, &c &c.= all what is underlined I may apply to my self, with the difference, that Ths Jefferson is a native citizen of the US. & I am not; that in his eminent office of p President, he had an adequate salary &ca &c while Since 40 years that I am Serving the U. States, the consulat fees are but mere casuelties in Marseilles & have not been Sufficient to defray me of the Salaries to my Secretary, stationaries & to do honor to my office; finding myself after all =a great deal poorer than when I entered in it.=
            I have vainly claim’d since 1809 an annual indemnification for such expences, not exceeding $500 Pr annum & that, in my humble opinion, it Should be just that I (as well as the other american consuls) should have by an act of the congress a prospect, after Such a long exercise & when disabled to receive an annuity during their old days, not exceeding  $500. to one thousand Dollars, as a due reward for their satisfactory & disinterested Services.
            Such an honorable r Retreat is granted by most all the other maritim powers to their old Consuls.
            I will further observe that tho’ I am the eldest appointed american consul, being born on the 10th June 1757, thank god, I am Still in a good state of health & Spirit & I hope I will be able for some years Still to continue in the active Service, as long as I will be agreable to the p President & the Senate; but during my long exercise I have heard that a good number of native american consuls have been dismissed; some by bad conduct or Superseded on calomnious denonciations; that others did ask for their dismission, by disgust or for want of Such proper encouragment as I am asking. & I must own it to you candidly, that it is as honorable to the american executive, as it is to me, that I am continuing So long Still Standing in office & not dissatisfied one of the other; but I fully rely on you for the Support of the justice of my claims & that tho’ the moment of Laying them by a message from you before congress, may not be opportune on account of the war So unjustly & So cruelly carried on by the british against the united States, you will be So kind as to do it, as soon as possible; wishing Sincerely for a Speedy & an honorable peace & prosperity to the united States.
            I have the honor to be with great respect
            
              Sir your most obedient and devoted servant
              Stephen Cathalan.
            
          